As filed with the Securities and Exchange Commission on November 26, 2010 Registration No. 333-163635 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 7 to FORM S-1 SEC File # 333-163635 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wonder International Education & Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 26-2773442 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number ) (I.R.S. Employer Identification No. ) 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 (Address of Principal Executive Offices) (Zip Code) 480-966-2020 (Registrant’s telephone number, including area code) Christopher Dieterich Dieterich & Mazarei 11835 West Olympic Blvd., Suite 1235E Los Angeles, California 90064 (Name and Address of Agent for Service) Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement, as shall be determined by the selling stockholders identified herein. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE Common Stock Par Value $0.001 899,875 $ 5,399,250 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 of the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. SUBJECT TO COMPLETION, Dated November26 , 2010 PRELIMINARY PROSPECTUS WONDER INTERNATIONAL EDUCATION & INVESTMENT GROUP CORPORATION 899,875 SHARES COMMON STOCK The selling shareholder named in this prospectusis offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The purchase of the securities offered through this prospectus involves a high degree of risk. See Section Entitled “Risk Factors” on pages3 through 13. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholder will be distributing 899,875 of its shares to its shareholders of record and will not sell any of its shares in the open market. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus is:November, 2010 TABLE OF CONTENTS Title Page Summary 1 Summary Financial Information 2 Risk Factors 3 Forward-Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 14 Dilution 15 Selling Security Holders 15 Plan of Distribution 16 Description of Securities 17 Interest of Named Experts and Counsel 18 Description of Business 19 Legal Proceedings 35 Market for Common Equity and Related Stockholder Matters 35 Management Discussion and Analysis and Results of Operations 37 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 43 Directors, Executive Officers, Promoters and Control Persons 43 Executive Compensation 45 Security Ownership of Certain Beneficial Owners and Management 45 Certain Relationships and Related Transactions 46 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 47 Index to Financial Statements F-1 SUMMARY Prospectus Summary This summary highlights information contained elsewhere in this prospectus. Because it is a summary, it may not contain all of the information that is important to you. Accordingly, you are urged to carefully review this prospectus in its entirety, including the risks of investing in our securities discussed under the caption “Risk Factors” and the financial statements before making an investment decision. Except as otherwise specifically noted, all references in this prospectus to the “Company,” “we,” “us” and “our” refer to Wonder International Education & Investment Group Corporation, an Arizona corporation. Summary Information about Wonder International Education & Investment Group Corporation Wonder International Education & Investment Group Corporation (“US Wonder”) is a US holding company, incorporated in Arizona on April 21, 2008. On November 1, 2010, US Wonder acquired all of the outstanding capital stock of Anhui Lang Wen Tian Cheng Consulting & Management Co., Ltd. (“WFOE”), a Chinese company pursuant to the terms of an agreement (Attached hereto as Exhibit 10.11), such that WFOE became a wholly-owned subsidiary of US Wonder on that date.On November 3, 2010, WFOE entered into a series of agreements with Wonder Education and Management Company, Ltd (“China Wonder”,"Wonder China") including a Voting Right Proxy Agreement, Option Agreement, Equity Pledge Agreement, Consulting Services Agreement and Operating Agreement (collectively, the “VIE Agreements”), China Wonder wholly owns seven separate vocational training schools in seven provinces in China.These schools are non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education. Wonder's seven (7) vocational schools are in the following provinces of China: Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning.Through our ownership of WFOE, we control China Wonder and the schools and have the ability to control any income produced by China Wonder.All dividends and other distributions declared payable on Wonder’s equity interests in WFOE in Renminbi may, under the current laws and regulations of the PRC be payable in foreign currency and may be freely transferred out of the PRC. Our business office is located at 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258. Our fiscal year end is December 31. As of November 1, 2009, we had raised $ 0 through the sale of common stock. As indicated in our audited financial statements, at December31, 2009 there was $925,011of unrestrictedcash on hand and in the corporate bank accounts, and outstanding liabilities of $16,588,529 for expenses related to the operations of our wholly owned subsidiaries.In the fiscal year ended December 31, 2009, we had a gross profit of $5,946,523 and a net income of $2,597,003. This summary provides an overview of selected information contained in this prospectus. It does not contain all the information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. The Offering: Securities Being Offered:Up to 899,875 shares of common stock. Offering Price: The selling shareholder will be distributing 899,875 of its shares to its shareholders of record and will not sell any of its shares in the open market. Terms of the Offering:The selling shareholder will distribute all 899,875 shares to its shareholders through a dividend.These shares will be issued on a pro-rata basis to all of those shareholders.Those shareholders will then be able to determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering:The offering will conclude when all 899,875 shares of common stock have been sold, the shares no longer need to be registered to be sold or we decide to terminate the registration of the shares. 1 Securities Issued and to be Issued:A total of 20,000,000 shares of our common stock have been issued. All of the common stock being registered under this prospectus will be distributed as dividend to the selling shareholder's shareholders for no consideration. Use of Proceeds:We will not receive any proceeds from the sale of the common stock by the selling shareholders. Risk Factors For a discussion of some of the risks you should consider before purchasing shares of our common stock, you are urged to carefully review and consider the section entitled “Risk Factors” beginning on page 7 of this prospectus. SUMMARY FINANCIAL INFORMATION Balance Sheet December 31, 2009 December 31, 2008 (Audited) (Audited) Unrestricted cash $ $ Total Assets Liabilities Total Stockholders’ Equity Statement of Operations Year Ended December 31, 2009 Year Ended
